                                              Case 4:13-cv-01750-JST Document 195 Filed 12/11/20 Page 1 of 2



                                        1   STUART G. GROSS (#251019)
                                            sgross@grosskleinlaw.com
                                        2   TIMOTHY S. KLINE (#319227)
                                            tk@grosskleinlaw.com
                                        3   GROSS & KLEIN LLP
                                            The Embarcadero
                                        4   Pier 9, Suite 100
                                            San Francisco, CA 94111
                                        5   Telephone: (415) 671-4628
                                            Facsimile: (415) 480-6688
                                        6
                                            TODD R. GREGORIAN (CSB No. 236096)
                                        7   tgregorian@fenwick.com
                                            FENWICK & WEST LLP
                                        8   555 California Street, 12th Floor
                                            San Francisco, CA 94104
                                        9   Telephone: 415.875.2300
                                            Facsimile: 415.281.1350
                                       10
                                            Attorneys for Plaintiff
                                       11   SAN FRANCISCO HERRING ASSOCIATION

                                       12                                 UNITED STATES DISTRICT COURT
F ENW ICK & W ES T LLP
                         LAW




                                       13                             NORTHERN DISTRICT OF CALIFORNIA
                          AT
                         ATTO RNEY S




                                       14                                      OAKLAND DIVISION
                                       15   SAN FRANCISCO HERRING ASSOCIATION,                Case No.: 4:13-cv-01750-JST
                                       16                    Plaintiff,                       PLAINTIFF SAN FRANCISCO
                                                                                              HERRING ASSOCIATION’S NOTICE
                                       17         v.                                          OF APPEAL
                                       18   UNITED STATES DEPARTMENT OF THE                   Case Filed: April 18, 2013
                                            INTERIOR; DAVID BERNHARDT, in his                 Judge: Hon. Jon S. Tigar
                                       19   official capacity as Secretary of the Interior;
                                            UNITED STATES NATIONAL PARK SERVICE;
                                       20   DAVID VELA, in his official capacity as Deputy
                                            Director of the National Park Service; and
                                       21   CICELY MULDOON, in her official capacity as
                                            General Superintendent of the Golden Gate
                                       22   National Recreation Area, of the Golden Gate
                                            National Recreation Area,
                                       23
                                                             Defendants.
                                       24

                                       25

                                       26

                                       27

                                       28
                                             PLAINTIFF SAN FRANCISCO HERRING
                                             ASSOCIATION’S NOTICE OF APPEAL                                     Case No.: 4:13-cv-01750-JST
                                              Case 4:13-cv-01750-JST Document 195 Filed 12/11/20 Page 2 of 2



                                        1          NOTICE IS HEREBY GIVEN THAT the San Francisco Herring Association, plaintiff in

                                        2   the above-named case, hereby appeals to the United States Court of Appeals for the Ninth Circuit

                                        3   from the final judgment of the district court entered in this action on December 11, 2020 (Dkt. No.

                                        4   194), and all interlocutory orders and adverse rulings leading up to, incorporated within, or

                                        5   otherwise relating to the judgment, including but not limited to the Order granting Defendants’

                                        6   Motion for Summary Judgment and Denying Plaintiff’s Cross-Motion for Summary Judgment,

                                        7   entered December 11, 2020 (Dkt. 193).

                                        8
                                                                                         Respectfully submitted,
                                        9    December 11, 2020
                                                                                         GROSS & KLEIN LLP
                                       10
                                                                                         By: /s/ Stuart G. Gross
                                       11                                                       Stuart G. Gross
                                       12                                                Counsel for Plaintiff
F ENW ICK & W ES T LLP




                                                                                         SAN FRANCISCO HERRING ASSOCIATION
                         LAW




                                       13
                          AT
                         ATTO RNEY S




                                       14    December 11, 2020                           FENWICK & WEST LLP
                                       15                                                By: /s/ Todd R. Gregorian
                                                                                                Todd R. Gregorian
                                       16
                                                                                         Counsel for Plaintiff
                                       17                                                SAN FRANCISCO HERRING ASSOCIATION
                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                             PLAINTIFF SAN FRANCISCO HERRING
                                             ASSOCIATION’S NOTICE OF APPEAL                 1                        Case No.: 4:13-cv-01750-JST
